Title: From George Washington to Major General Israel Putnam, 5 February 1777
From: Washington, George
To: Putnam, Israel

 

Dear Sir
Morris Town Feby 5th 1777

Your favor of Yesterday representing the Case of Mr John Taylor I have received & Assure you that I never Intended to exclude any from the benefit of my Proclamation who were not particularly Active in persecuting, and destroying the Property of the friends to our cause The case of Mr Taylor & any others that are brot to you, or confin’d, must therefore depend upon this—As to the Circumstance respecting the Families of those who went over to the Enemy, previous to the Proclamation, it is not my Intention that they should be under any necessity of withdrawing themselves—provided their future good behaviour warrants such Lenity towards them, If any application should be made to you for leave to withdraw to the Enemy; & upon examination you see no Impropriety in granting it, you have my consent to agree to it, but let no Property be convey’d with them.
